Citation Nr: 0125852	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  97-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy and, if so, whether the reopened 
claim should be granted.

2. Entitlement to an increased rating for hypertension with 
coronary occlusive disease, with cardiac catheterization, 
currently evaluated as 60 percent disabling.

3. Entitlement to an effective date, earlier than November 1, 
2000, for the award of a 60 percent evaluation for 
hypertension with coronary occlusive disease, with cardiac 
catheterization.

4.	Entitlement to an effective date, earlier than June 3, 
1999, for the award of a 	total disability rating based 
on individual unemployability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran's active military service includes periods from 
June to August 1951, from April to July 1953 and from July 
1964 to February 1974.  These matters come to the Board of 
Veterans' Appeals (Board) on appeal from July 1997 and May 
2000 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.  In July 
2001, the veteran was afforded a hearing before the 
undersigned Board member.

The Board notes that the July 1997 rating decision, in part, 
granted the veteran's claim for service connection for 
sinusitis and evaluated it with a previously assigned 30 
percent rating for seasonal and mold pollinosis with 
recurrent urticaria.  In an August 1997 statement, the 
veteran disagreed with the RO's refusal to assign a separate 
evaluation for sinusitis and, in October 1997, after a 
statement of the case had been issued, the RO received his 
substantive appeal on the matter.  Thereafter, in April 1998, 
the RO granted a separate compensable rating for sinusitis.  
In June 1998, the veteran stated that he believed his 
sinusitis should be rated at 30 percent.  Under Diagnostic 
Code 6513, a disability evaluation higher than 30 percent is 
available.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2000).  In May 2000, the RO awarded a 30 percent evaluation 
for the veteran's sinusitis disability.  In general, after 
the veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  However, the veteran may 
expressly limit his appeal to entitlement to a particular 
disability rating that is less than the maximum rating 
available for a service-connected disability, thereby 
removing the Board's authority to adjudicate entitlement to a 
higher rating.  Id. at 39 (citing Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993)).  Since the veteran clearly expressed 
his intent and as he has not disagreed with the evaluation 
awarded for his sinusitis, the Board considers the 30 percent 
evaluation a full grant of the benefits sought as to the 
issue of a separate compensable rating for sinusitis.  

The matters of entitlement to an increased rating for 
hypertension with coronary occlusive disease, with cardiac 
catheterization, an effective date earlier than November 1, 
2000, for the assignment of the cardiac disease evaluation 
and an effective date earlier than June 3, 1999, for the 
award of a total disability rating based on individual 
unemployability will be addressed in the remand below. 


FINDINGS OF FACT

1. An unappealed March 1994 RO decision denied service 
connection for peripheral neuropathy, including as a 
residual of exposure to Agent Orange.

2. The evidence added to the record since the RO decision 
that denied service connection for peripheral neuropathy 
bears directly and substantially upon the specific matters 
under consideration and is so significant as to warrant 
consideration of the merits of the claim on appeal.

3. No competent evidence has been submitted to demonstrate 
that the veteran has peripheral neuropathy related to his 
period of military service, including exposure to Agent 
Orange.



CONCLUSIONS OF LAW

1. Evidence received since the March 1994 rating decision is 
new and material; the claim for service connection for 
peripheral neuropathy is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.304 
(2001).

2. Peripheral neuropathy was not incurred, directly or 
presumptively, in or aggravated by service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 1991 & 
Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000); 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The RO, in a decision dated March 1994, denied service 
connection for peripheral neuropathy.  The RO found at the 
time that there was no evidence that the disorder was 
incurred during active service, was manifested to a 
compensable degree withing one year of service discharge or 
was among those listed for which presumptive service 
connection could be granted on the basis of exposure to 
herbicides.  The veteran was duly notified of the RO's action 
but did not appeal and the decision became final, based on 
the evidence then of record.  38 U.S.C.A. §7105. 

The evidence considered by the RO at the time of its March 
1994 decision that denied service connection for peripheral 
neuropathy included the veteran's service medical records 
that are entirely negative for reference to a neurologic 
abnormality.  On a report of medical history completed in 
1972, the veteran checked no to having neuritis and did not 
report neurologic complaints.  When examined in January 1974, 
shortly before his separation from service, a neurologic 
abnormality was not found.

The RO also reviewed post-service VA and non-VA medical 
records and reports, dated from 1979 to 1993.  They 
demonstrate the veteran's complaints of, and treatment for 
disorders including fibromyalgia, chondromalacia, 
osteoarthritis, hypertension and cardiac and allergy 
problems. 

On general medical examination by VA in February 1980, deep 
tendon reflexes and flexor plantar responses were normal, as 
were the veteran's station and gait.  On neurological 
examination vibratory sense was also noted as intact, and the 
examiner found no neurologic or physical illness.  
Neurological examination by the orthopedic examiner in March 
1980 was also normal.

In an April 1985 examination report, S.W.M., M.D., said that 
the veteran dated his musculoskeletal symptoms to an accident 
in 1980.  He never had any numbness or pain of the upper 
extremity but (had) a numb sensation in the posterior aspects 
of the left leg.  The assessment was that the veteran had a 
history of trauma and documented degenerative changes and 
joint space narrowing at C5/C6 and some facet changes of the 
lumbosacral spine.  The physician noted that the veteran had 
osteoarthritis but his pain syndrome was more soft tissue and 
of a myofascial pain character. 

VA examination reports, dated in 1987 and 1988, are not 
referable to peripheral neuropathy.

In a March 1990 statement, the veteran reported that he 
served in Vietnam from April to December 1968 and from May 
1969 to January 1970.

According to an August 1992 report of a VA nerve conduction 
study/electromyography (EMG) needle study, the veteran 
complained of intermittent right hand numbness for ten years 
and bilateral lower extremity pain for twenty years.  
Findings were consistent with normal right and left median 
sensory studies and normal left ulnar sensory and motor 
study.  Right carpal tunnel syndrome was found.  

A September 1992 VA examination report is not referable to 
complaints or findings of peripheral neuropathy.

A September 1992 private medical report relating primarily to 
allergies noted multiple complaints including "problems with 
his nerves (peripheral neuropathy."

The March 1994 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1994 decision that was the final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge at 1363.

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)), contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new statute revises the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  Of significance in the present matter, is 
language in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  The changes to 
38 C.F.R. § 3.156(a) that define new and material evidence 
are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  Since the 
veteran's request to reopen his claim was filed in 1996, the 
regulations in effect prior to August 29, 2001 are for 
application.

Furthermore, the Board observes that the veteran has 
variously asserted that his peripheral neuropathy is due to 
exposure to Agent Orange.  Ordinarily, previously denied 
claims that are unappealed are considered to be final and may 
be reopened upon the submission of new and material evidence.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.  
However, under a line of cases including Spencer v. Brown, 17 
F.3d. 368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-
2 (Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), a 
new VA regulation may create a new basis for entitlement or a 
new cause of action. 

Nevertheless, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim for service connection for peripheral 
neuropathy.

An application to reopen the veteran's claim was received by 
the RO in October 1996.  The evidence added to the record 
since the March 1994 rating action that declined to grant 
service connection for peripheral neuropathy includes VA and 
non-VA medical records, dated from 1994 to 2001, that reflect 
the veteran's complaints of, and treatment for, numerous 
medical disorders, including Hashimoto's disease, 
degenerative joint disease, coronary disease, peptic ulcer 
disease/gastritis and peripheral neuropathy, a lay witness 
statement and the veteran's written statements.

According to findings of an October 1996 VA EMG study, the 
impression was sensory peripheral neuropathy.  A June 1999 VA 
EMG report also showed some evidence of a mild axonal 
peripheral neuropathy.  VA outpatient records dated in 
December 1999 included a history of peripheral neuropathy.  A 
January 1999 VA general medical examination report is not 
referable to peripheral neuropathy.  

The evidence received since the March 1994 decision consists 
of VA medical records and reports, documenting diagnoses of 
peripheral neuropathy, and the veteran's and his 
representative's statements regarding his peripheral 
neuropathy that are new and do bear directly on the question 
of whether this evidence provides a more complete picture of 
the veteran's disability and its origin and, thus, do bear 
directly and substantially upon the specific matter under 
consideration; this evidence is so significant as to warrant 
consideration of the merits of the claim on appeal.  See 
Hodge.  Thus, this evidence is new and material and reopens 
the veteran's claim of entitlement to service connection for 
peripheral neuropathy.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a); Hodge.  The Board's analysis must then proceed to 
an evaluation of the claim on the merits.


II. Service Connection for Peripheral Neuropathy

As noted above, during the pendency of this claim and appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, that provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA, 
38 U.S.C.A. § 5103 (West Supp. 2001).  The VCAA also requires 
the Secretary to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA, 38 U.S.C.A. § 5103A (West Supp. 
2001).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his or 
her claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.103(a) (2001).  This duty to assist includes conducting a 
thorough and contemporaneous medical examination of the 
veteran when necessary to make a decision or, as codified in 
the VCAA, when the record "does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim."  VCAA, 38 U.S.C.A. § 5103A (West Supp. 2001)  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims (Court) has confirmed this obligation 
over the years.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also 38 
C.F.R. § 3.326 (2001).  

The new statute revises the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The Board notes that the present matter has not 
been subjected to the well-grounded-claim requirement and 
thus, those provisions of the VCAA relating to the 
elimination of that requirement are therefore moot in this 
matter.

This new statute is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Secretary of Veterans Affairs 
has issued regulations to implement the VCAA, found at 66 
Fed. Reg. 45,620-632 (Aug. 29, 2001).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The RO, in the denial 
notification letter dated in August 1997, and the statement 
of the case, issued in September 1997, has set forth the law 
and facts in a fashion that clearly and adequately informed 
the claimant of the specific type of evidence needed to 
substantiate his claim.  Furthermore, the record contains 
multiple VA examination reports and extensive outpatient 
treatment reports, and the Board concludes that further 
examination is not necessary prior to consideration of his 
claim for service connection for peripheral neuropathy.

The veteran has neither submitted nor made reference to any 
additional records that would address his claim.  Given the 
circumstances of this matter, the Board cannot find any basis 
under the VCAA to defer adjudication. 

Accordingly, the Board finds that it may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, the Board finds 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA and regulations.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  Under both previous law and the VCAA, when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

According to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Even if there is no record of an organic neurologic disease 
in service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected, including acute and subacute peripheral 
neuropathy even though there is no record of such diseases 
during service.  38 C.F.R. §§ 3.307, 3.309.  See 61 Fed. Reg. 
57,586-89 (November 7, 1996).  A veteran who, during active 
military, naval, or air service served in the Republic of 
Vietnam during the Vietnam Era and has a disease listed under 
38 C.F.R. § 3.309 shall be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 3.307.  
See McCartt v. West, 12 Vet. App. 164 (1999) (holding that 
the presumption of exposure to Agent Orange is afforded the 
veteran only if he served in the Republic of Vietnam and has 
one of the regulatory enumerated conditions).

For purposes of 38 C.F.R. § 3.309, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2001).

Furthermore, a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). However, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence is required.  See, e.g., Savage v. Gober, 10 
Vet. App. 488, 497 (1997) (even where continuity of 
symptomatology since service is shown, competent evidence is 
required to relate current condition to that symptomatology).

In this case, peripheral neuropathy was not demonstrated 
either during the veteran's active military service or for 
many years following his separation from military service.  
The records show that although peripheral neuropathy was 
mentioned in a September 1992 private medical record, a VA 
EMG study performed in 1992 did not find peripheral 
neuropathy, and treatment for peripheral neuropathy 
apparently started in approximately 1996, more than twenty-
one years after discharge.  However, there is absolutely no 
medical evidence that links the veteran's peripheral 
neuropathy, first found many years after service, to military 
service, any incident of service origin or, more 
particularly, to exposure to an herbicide, including Agent 
Orange, in service.  Given these facts, presumptive service 
connection is not warranted for the claimed disorder.  Nor is 
he entitled to direct service connection since, for such a 
finding the veteran must establish that he has a current 
disability, and that there is "a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service."  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(quoting Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Therefore, service connection would not be warranted for the 
disorder either on the basis of direct service incurrence or 
on a presumptive basis as a result of herbicide exposure or 
as having been manifest to the required degree within one-
year following the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran has reported service in Vietnam during his active 
military service and he could be presumed to have been 
exposed to Agent Orange if he displayed any of the disorders 
that serve to activate the presumption.  As noted previously, 
peripheral neuropathy is listed, but in a limited manner.  
There has been no showing of acute and subacute peripheral 
neuropathy within the time frames set out in 38 C.F.R. 
§ 3.309, that is, within weeks or months of exposure to an 
herbicide agent in service and resolving within 2 years of 
onset.  Here, perpheral neuropathy was initially manifested 
many years following his separation from military service and 
presumed inservice exposure to herbicide; therefore, it does 
not qualify as peripheral neuropathy as listed in 38 C.F.R. 
§ 3.309.  Accordingly, presumptive service connection for the 
claimed peripheral neuropathy on the basis of exposure to 
Agent Orange in service would not be in order.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994). 
Although given numerous opportunities, the veteran has not 
submitted any medical opinion or other medical evidence that 
supports his claim, or directed the attention of the RO to 
any possible sources that could confirm or support it.  In 
fact, at his December 1998 RO and July 2001 Board hearings, 
the veteran did not testify regarding the claim for service 
connection for peripheral neuropathy.  The evidence now of 
record simply fails to show that the veteran has peripheral 
neuropathy related to service or any incident thereof, 
including exposure to Agent Orange.

Accordingly, as it has not been shown that the veteran has 
peripheral neuropathy related to service, including exposure 
to Agent Orange, service connection for peripheral neuropathy 
must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board has 
considered the doctrine of the benefit of the doubt, both 
pre- and post-VCAA, but the evidence is not so evenly 
balanced as to raise a reasonable doubt in this case. 38 
U.S.C.A. § 5107(b) (old and new version).


ORDER

Service connection for peripheral neuropathy is denied.


REMAND

Regarding the issue of entitlement to an increased rating for 
the veteran's service-connected hypertension with coronary 
occlusive disease, the Board notes that a May 2000 rating 
decision awarded a 60 percent evaluation, effective from 
November 1, 2000, following termination of a temporary total 
rating for convalescence under 38 C.F.R. § 4.30.  In July 
2000, the veteran submitted a notice of disagreement 
regarding the issue of an increased rating and said he 
believed the effective date of the rating should be earlier.  
A March 2001 rating action confirmed and continued the 
previously assigned 60 percent rating from November 1, 2000.  
However, the RO noted that a VA examination was to be 
scheduled to evaluate the veteran's disability and, if the 
evaluation was continued, a statement of the case would be 
issued.  Following examination, a June 2001 rating confirmed 
and continued the previously assigned 60 percent rating, but 
no statementof the case was issued.  Again, in a May 2001 
statement, the veteran objected to the effective date for the 
increased rating to 60 percent for his service-connected 
heart disability stating his belief that the proper date was 
in November 1998.  The Board construes the veteran's July 
2000 statement as a timely notice of disagreement with the 
issue of an increased rating for his service-connected 
hypertension with coronary occlusive disease and as a timely 
notice of disagreement with the issue of an earlier effective 
date for the award of the 60 percent evaluation.  Neither 
issue has been the subject of a statement of the case, and 
accordingly, the Board is required to remand these issues to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999)(The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the court; the 
Board should have remanded that issue to the RO, for issuance 
of a statement of the case.)

Similarly, in the May 2000 rating decision the RO granted a 
total disability rating based on individual unemployability 
effective July 22, 1999.  The veteran expressed his 
disagreement with the effective date in July 2000.   In March 
2001 the RO granted an effective date of June 3, 1999.  In 
the notification letter the RO noted that such was a partial 
grant of the benefit sought and that if he was satisfied with 
the effective date and wished to withdraw his appeal, he 
should so inform the RO; otherwise, if the RO did not hear 
from him within 60 days, the appeal would continue.  There is 
no indication that the veteran withdrew his appeal nor that 
the RO issued a statement of the case on the issue.  
Therefore, the Board must also remand this issue.  See 
Manlincon.

As such, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should be 
REMANDED to the RO for the following actions:

1. The RO should issue a statement of the 
case concerning the issue of 
entitlement to a rating in excess of 
60 percent for coronary occlusive 
disease with cardiac catheterization; 
and a statement of the case regarding 
the issue of an effective date earlier 
than November 1, 2000, for the 
assignment of the 60 percent rating 
for coronary occlusive disease with 
cardiac catheterization; and a 
statement of the case regarding the 
issue of an effective date earlier 
than June 3, 1999, for the assignment 
of a total disability rating based on 
individual unemployability.  The RO 
should also inform the veteran as to 
what is necessary in order to complete 
the appellate process.  If, and only, 
if the veteran completes his appeal by 
filing a timely substantive appeal on 
either of the aforementioned issues 
should this claim be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

2. The RO must then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C.A. § 5103A 
(West Supp. 2001) are fully complied 
with and satisfied.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to accord the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



